DETAILED ACTION
1.	The following Office Action is based on the amendment filed on November 20, 2020, having claims 1-20.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: (1) receiving by a DU from a WD “wireless device information comprises an indication of a power configuration,” (2) sending by the DU to a CU “the first RRC message comprising the wireless device information,” (3) determining by the DU based on the wireless device information at least one power configuration parameter,” and (5) sending by the DU to the CU “a second message comprising the at least one power configuration parameter.” The limitations render the claim vague and indefinite. From step 1 to step 5, the same information (i.e., wireless device information comprising an indication of power configuration) is being transmitted back and forth between the wireless device, the base station DU, and the base station CU. Each subsequent step does not further limit the previous step. Taken together, the steps of the claim do not result in anything innovative or beneficial. It is simply sending the same piece of information (i.e. power configuration parameter) back and forth between the network elements. 
Claim 12 recites the following limitations: (1) receiving by a CU from a DU “wireless device information comprises an indication of a power configuration,” (2) sending by the CU to the DU “a first message comprising the wireless device information,” (3) receiving by the CU from the DU “a second message comprising at least one power configuration parameter based on the wireless device information,” and (4) sending by the CU to the DU “a second RRC message comprising the at least one power configuration parameter.” The limitations render the claim vague and indefinite. From step 1 to step 4, the same information (i.e., wireless device information comprising an indication of power configuration) is being transmitted back and forth between the wireless device, the base station DU, and the base station CU. Each subsequent step does not further limit the previous step. Taken together, the steps of the claim do not result in anything innovative or beneficial. It is simply sending the same piece of information (i.e. power configuration parameter) back and forth between the network elements.
Claim 18 recites the following limitations: (1) determining by a wireless device, wireless device information comprising an indication of a power configuration,” (2) sending by the wireless device to a base station DU “a first RRC message comprising the wireless device information,” (2) receiving by the wireless device from a base station CU via a base station DU “a second RRC message comprising at least one power configuration parameter based on the wireless device information.” The 

Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. The closest prior art references are: Agiwal et al. (US 2018/0249390 A1, Zhang et al. (US 2015/0264631 A1), and Lee et al. (US 2016/0192376 A1). 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471